I concur in the opinion of HAIGHT, J., for affirmance of the order appealed from. Doubtless, the legislature, *Page 267 
by the enactments before us, intended to suppress public gambling on race tracks and elsewhere. It is also true that in the judgment of at least part of the community all betting or gambling is wrong. Legislation, however, should be practical, and it is at least doubtful whether a statute making every offer or acceptance of a bet or wager a crime could, in the present state of the morals and habits of the community, be enforced. A general failure to enforce such a statute would bring the law into contempt and probably end in suffering all gambling to go unchecked. It might also be hard to differentiate between public and private gambling. For that reason, while the statute makes all bets and wagers illegal and void and money lost thereon recoverable, it has made gambling a crime only where it is accompanied by record, registry or the use of some part of the paraphernalia of professional gamblers, except in the case of poolselling, where probably no writing or record is necessary to constitute the crime. While in reality the statute is directed against gambling, not against its incidents, the law has laid hold of certain incidents on the theory that those being prohibited the evil itself will be suppressed because of the impracticability of carrying on gambling on a large scale without some of the accessories denounced by the statute. How far this plan has proved successful in operation is for the legislature, not the courts, to determine, and we cannot hold that the act of the relator constitutes a crime unless it falls within the terms of the statute. I think plainly it does not. It is urged by the learned district attorney that "bookmaking is really the arrangement of odds by which the bettor who arranges the odds seeks to do so in such a way as to stand a better chance of winning than those who bet with him, and the publication, in any manner whatever, of those odds for the purpose of getting bets." I cannot see that this definition of bookmaking affords any tangible distinction between that form of betting and other wagers. It may be assumed that any one offering a wager of a substantial sum believes that he has a better chance of winning than those who bet with him, and when he *Page 268 
offers to wager, he undoubtedly publishes the offer. It has been also suggested that bookmakers arrange the odds they offer to bet on various horses so that, assuming all their wagers are accepted, there will result a substantial profit to them. Doubtless this is true, otherwise there would be no motive for their adopting the vocation of professional gamblers. But I have no idea that either the constitutional provision or the statutory enactment was directed against bookmaking for that reason. It was not intended to secure to persons who chose to bet with professional gamblers an even chance, but to prevent public gambling itself and the injury resulting therefrom to public morals. As already said, whether the plan adopted to suppress the evil is an efficacious one or not is solely for the legislature.